 
Exhibit 10.1
 
INDUSTRIAL REAL ESTATE LEASE
 
(Multi-Tenant Facility)
 
ARTICLE ONE: BASIC TERMS
 
This Article One contains the Basic Terms of this Lease between the Landlord and
Tenant named below. Other Articles, Sections and Paragraphs of the Lease
referred to in this Article One explain and define the Basic Terms and are to be
read in conjunction with the Basic Terms.
 
Section 1.01. Date of Lease: May 10, 2019.      
 
   Section 1.02. Landlord (include legal entity): JM SKY HARBOR PROPERTIES LLC,
an Arizona limited liability company.
 
Address of Landlord: 9061 Santa Monica Blvd., Los Angeles, CA 90069.
 
Section 1.03. Tenant (include legal entity): Wrap Technologies, Inc., a Delaware
corporation.
 
Address of Tenant:4620 Arville Street, Suite E, Las Vegas, NV 89103.
 
Section 1.04. Property: The Property is part of Landlord's multi-tenant real
property development known as Sky Harbor Business Park II and described or
depicted in Exhibit "A" (the "Project"). The Project includes the land, the
buildings and all other improvements located on the land, and the common areas
described in Paragraph 4.05(a). The Property is (include street address,
approximate square footage and description):
 
an approximate 11,256 square foot office/warehouse located at 1817 W. 4th
Street, Tempe, AZ (the “Property”). For purposes of the Lease, it is agreed and
stipulated by both Landlord and Tenant that the rentable area shall be deemed to
be 11,256 square feet regardless of any inaccuracy therein.
 
Section 1.05. Lease Term: three (3) years and two (2) months beginning June 1,
2019, or such other date as is specified in this Lease, and ending on July 31,
2022.
 
Section 1.06. Permitted Uses: (See Article Five) Administrative offices,
warehouse, assembly, training and distribution of non-lethal security and law
enforcement products including restraints.
 
Section 1.07. Tenant's Guarantor: (If none, so state) None.
 
Section 1.08. Brokers: (See Article Fourteen) (If none, so state)
 
Landlord's Broker: Commercial Properties (Breinholt, Soldo & Edwards).
 
Tenant's Broker:  Lee & Associates (Kafka & Coppola).
 
Section 1.09. Commission Payable to Landlord's Broker: (See Article Fourteen)
Per separate agreement.
 
Section 1.10. Initial Security Deposit: (See Section 3.03) $8,364.00.
 
Section 1.11. Vehicle Parking Spaces Allocated to Tenant: (See Section 4.05)
twenty (20).
 
Section 1.12. Rent and Other Charges Payable by Tenant:
 
(a) BASE RENT: SEVEN THOUSAND SIX HUNDRED FIFTY FOUR AND NO/100 Dollars
($7,654.00) per month for months three (3) through twelve (12), as provided in
Section 3.01, and shall be increased on the first day of the 13th, 25th and
37th  month(s) after the Commencement Date as provided in Rider No. 1 attached
hereto.
 
(b) OTHER PERIODIC PAYMENTS: (i) Real Property Taxes (See Section 4.02); (ii)
Utilities (See Section 4.03); (iii) Insurance Premiums (See Section 4.04); (iv)
Tenant's Initial Pro Rata Share of Common Area Expenses 100% (See Section 4.05);
(v) Maintenance, Repairs and Alterations (See Article Six).
 
Section 1.13. Landlord's Share of Profit on Assignment or Sublease: (See Section
9.04) fifty percent (50%) of the Profit (the "Landlord's Share").
 
Section 1.14. Riders: The following Riders are attached to and made a part of
this Lease: (If none, so state) Rider No. 1, Option to Extend Term Lease Rider,
Exhibit “A” (Site Plan), and Exhibit “1” (Floor Plan).
 
ARTICLE TWO: LEASE TERM
 
Section 2.01. Lease of Property For Lease Term. Landlord leases the Property to
Tenant and Tenant leases the Property from Landlord for the Lease Term. The
Lease Term is for the period stated in Section 1.05 above and shall begin and
end on the dates specified in Section 1.05 above, unless the beginning or end of
the Lease Term is changed under any provision of this Lease. The "Commencement
Date" shall be the date specified in Section 1.05 above for the beginning of the
Lease Term, unless advanced or delayed under any provision of this Lease.
 

 
 
-1-

 
 
Section 2.02. Delay in Commencement.
 
(a) Landlord shall not be liable to Tenant if Landlord does not deliver
possession of the Property to Tenant on the Commencement Date. Landlord's
non-delivery of the Property to Tenant on that date shall not affect this Lease
or the obligations of Tenant under this Lease except that the Commencement Date
shall be delayed until Landlord delivers possession of the Property to Tenant
and the Lease Term shall be extended for a period equal to the delay in delivery
of possession of the Property to Tenant, plus the number of days necessary to
end the Lease Term on the last day of a month. If Landlord does not deliver
possession of the Property to Tenant within thirty (30) days after the
Commencement Date, Tenant may elect to cancel this Lease by giving written
notice to Landlord within ten (10) days after the thirty (30)-day period ends.
If Tenant gives such notice, the Lease shall be canceled and neither Landlord
nor Tenant shall have any further obligations to the other. If Tenant does not
give such notice, Tenant's right to cancel the Lease shall expire and the Lease
Term shall commence upon the delivery of possession of the Property to Tenant.
If delivery of possession of the Property to Tenant is delayed, Landlord and
Tenant shall, upon such delivery, execute an amendment to this Lease setting
forth the actual Commencement Date and expiration date of the Lease. Failure to
execute such amendment shall not affect the actual Commencement Date and
expiration date of the Lease.
 
(b) Landlord shall not be required to deliver possession of the Property to
Tenant until Tenant complies with its obligation to provide evidence of
liability insurance to Landlord as outlined in Section 4.04 of this Lease.
Pending delivery of such evidence to Landlord, Tenant shall be required to
perform all of its obligations under this Lease from and after mutual Lease
execution, including the payment of Rent, regardless of Landlord’s election to
withhold possession pending receipt of such evidence of liability insurance.
Furthermore, if Tenant is required to perform any other conditions prior to or
concurrent with the Commencement Date, the Commencement Date shall occur, but
Landlord may elect to withhold possession until such conditions are satisfied.
 
Section 2.03. Early Occupancy. If Tenant occupies the Property prior to the
Commencement Date, Tenant's occupancy of the Property shall be subject to all of
the provisions of this Lease. Early occupancy of the Property shall not advance
the expiration date of this Lease. Tenant shall pay Base Rent and all other
charges specified in this Lease for the early occupancy period.
 
Section 2.04.Holding Over. Tenant shall vacate the Property upon the expiration
or earlier termination of this Lease. Tenant shall reimburse Landlord for and
indemnify Landlord against all actual damages which Landlord incurs from
Tenant's delay in vacating the Property. If Tenant does not vacate the Property
upon the expiration or earlier termination of the Lease and Landlord thereafter
accepts rent from Tenant, Tenant's occupancy of the Property shall be a
"month-to-month" tenancy, subject to all of the terms of this Lease applicable
to a month-to-month tenancy, except that the Base Rent then in effect shall be
increased by fifty percent (50%).
 
ARTICLE THREE: BASE RENT
 
Section 3.01. Time and Manner of Payment. Upon execution of this Lease, Tenant
shall pay Landlord the Base Rent in the amount stated in Paragraph 1.12(a) above
for the third month of the Lease Term. On the first day of the fourth month of
the Lease Term and each month thereafter, Tenant shall pay Landlord the Base
Rent, in advance, without offset, deduction or prior demand. The Base Rent shall
be payable at Landlord's address or at such other place as Landlord may
designate in writing.
 
Section 3.02. Security Deposit. Upon the execution of this Lease, Tenant shall
deposit with Landlord a cash Security Deposit in the amount set forth in Section
1.10 above. Landlord may apply all or part of the Security Deposit to any unpaid
rent or other charges due from Tenant or to cure any other defaults of Tenant.
If Landlord uses any part of the Security Deposit, Tenant shall restore the
Security Deposit to its full amount within ten (10) days after Landlord's
written request. Tenant's failure to do so shall be a material default under
this Lease. No interest shall be paid on the Security Deposit. Landlord shall
not be required to keep the Security Deposit separate from its other accounts
and no trust relationship is created with respect to the Security Deposit.
 
Section 3.03. Termination; Advance Payments. Upon termination of this Lease
under Article Seven (Damage or Destruction), Article Eight (Condemnation) or any
other termination not resulting from Tenant's default, and after Tenant has
vacated the Property in the manner required by this Lease, Landlord shall refund
or credit to Tenant (or Tenant's successor) the unused portion of the Security
Deposit, any advance rent or other advance payments made by Tenant to Landlord,
and any amounts paid for real property taxes and other reserves which apply to
any time periods after termination of the Lease.
 
 
 
 
 
-2-

 
 
 
Section 3.04.  Application of Payments.  All payments received by Landlord from
Tenant shall be applied to the oldest payment obligation owed by Tenant to
Landlord.  No designation by Tenant, either in a separate writing or on a check
or money order, shall modify this Section or have any force or effect.
 
ARTICLE FOUR: OTHER CHARGES PAYABLE BY TENANT
 
Section 4.01. Additional Rent. All charges payable by Tenant other than Base
Rent are called "Additional Rent." Unless this Lease provides otherwise, Tenant
shall pay all Additional Rent then due with the next monthly installment of Base
Rent. The term "rent" shall mean Base Rent and Additional Rent.
 
Section 4.02. Property Taxes.
 
(a) Real Property Taxes. Tenant shall pay all real property taxes on the
Property (including any fees, taxes or assessments against, or as a result of,
any tenant improvements installed on the Property by or for the benefit of
Tenant) during the Lease Term. Subject to Paragraph 4.02(c) below, such payment
shall be made at least ten (10) days prior to the delinquency date of the taxes.
Within such ten (10)-day period, Tenant shall furnish Landlord with satisfactory
evidence that the real property taxes have been paid. Landlord shall reimburse
Tenant for any real property taxes paid by Tenant covering any period of time
prior to or after the Lease Term. If Tenant fails to pay the real property taxes
when due, Landlord may pay the taxes and Tenant shall reimburse Landlord for the
amount of such tax payment as Additional Rent.
 
(b) Definition of "Real Property Tax”. "Real property tax" means: (i) any fee,
license fee, license tax, business license fee, commercial rental tax, levy,
charge, assessment, penalty or tax imposed by any taxing authority against the
Property; (ii) any tax on the Landlord's right to receive, or the receipt of,
rent or income from the Property or against Landlord's business of leasing the
Property; (iii) any tax or charge for fire protection, streets, sidewalks, road
maintenance, refuse or other services provided to the Property by any
governmental agency; (iv) any tax imposed upon this transaction or based upon a
re-assessment of the Property due to a change of ownership, as defined by
applicable law, or other transfer of all or part of Landlord's interest in the
Property; and (v) any charge or fee replacing any tax previously included within
the definition of real property tax. "Real property tax" does not, however,
include Landlord's federal or state income, franchise, inheritance or estate
taxes.
 
(c) Joint Assessment. If the Property is not separately assessed, Landlord shall
reasonably determine Tenant's share of the real property tax payable by Tenant
under Paragraph 4.02(a) from the assessor's worksheets or other reasonably
available information. Tenant shall pay such share to Landlord within fifteen
(15) days after receipt of Landlord's written statement.
 
(d) Personal Property Taxes.
 
(i) Tenant shall pay all taxes charged against trade fixtures, furnishings,
equipment or any other personal property belonging to Tenant. Tenant shall try
to have personal property taxed separately from the Property.
 
(ii) If any of Tenant's personal property is taxed with the Property, Tenant
shall pay Landlord the taxes for the personal property within fifteen (15) days
after Tenant receives a written statement from Landlord for such personal
property taxes.
 
Section 4.03. Utilities. Tenant shall pay, directly to the appropriate supplier,
the cost of all natural gas, heat, light, power, sewer service, telephone,
water, refuse disposal and other utilities and services supplied to the
Property. However, if any services or utilities are jointly metered with other
property, Landlord shall make a reasonable determination of Tenant's
proportionate share of the cost of such utilities and services and Tenant shall
pay such share to Landlord within fifteen (15) days after receipt of Landlord's
written statement.
 
 
 
-3-

 
 
Section 4.04. Insurance Policies.
 
(a) Liability Insurance. During the Lease Term, Tenant shall maintain a policy
of commercial general liability insurance (sometimes known as broad form
comprehensive general liability insurance) insuring Tenant against liability for
bodily injury, property damage (including loss of use of property) and personal
injury arising out of the operation, use or occupancy of the Property. Tenant
shall name Landlord and Landlord’s property management company as an additional
insureds under such policy. The initial amount of such insurance shall be Two
Million Dollars ($2,000,000) per occurrence and shall be subject to periodic
increase based upon inflation, increased liability awards, recommendation of
Landlord's professional insurance advisers and other relevant factors. The
liability insurance obtained by Tenant under this Paragraph 4.04(a) shall (i) be
primary and non-contributing; (ii) contain cross-liability endorsements; and
(iii) insure Landlord against Tenant's performance under Section 5.05, if the
matters giving rise to the indemnity under Section 5.05 result from the
negligence of Tenant. Tenant shall provide such insurance endorsements as
required by Landlord to evidence the coverage as set forth in the Lease. The
amount and coverage of such insurance shall not limit Tenant's liability nor
relieve Tenant of any other obligation under this Lease. Landlord may also
obtain comprehensive public liability insurance in an amount and with coverage
determined by Landlord insuring Landlord against liability arising out of
ownership, operation, use or occupancy of the Property. The policy obtained by
Landlord shall not be contributory and shall not provide primary insurance.
 
(b) Property and Rental Income Insurance. During the Lease Term, Landlord shall
maintain policies of insurance covering loss of or damage to the Property in the
full amount of its replacement value. Such policy shall contain an Inflation
Guard Endorsement and shall provide protection against all perils included
within the classification of fire, extended coverage, vandalism, malicious
mischief, special extended perils (all risk), sprinkler leakage and any other
perils which Landlord deems reasonably necessary. Landlord shall have the right
to obtain flood and earthquake insurance. Landlord shall not obtain insurance
for Tenant's fixtures or equipment or building improvements installed by Tenant
on the Property. During the Lease Term, Landlord shall also maintain a rental
income insurance policy, with loss payable to Landlord, in an amount equal to
one year's Base Rent, plus estimated real property taxes and insurance premiums.
Tenant shall be liable for the payment of any deductible amount under Landlord's
or Tenant's insurance policies maintained pursuant to this Section 4.04, in an
amount not to exceed Fifteen Thousand Dollars ($15,000.00). Tenant shall not do
or permit anything to be done which invalidates any such insurance policies.
 
(c) Payment of Premiums. Tenant shall pay all premiums for the insurance
policies described in Paragraphs 4.04(a) and (b) (whether obtained by Landlord
or Tenant) within fifteen (15) days after Tenant's receipt of a copy of the
premium statement or other evidence of the amount due. For insurance policies
maintained by Landlord which cover improvements on the entire Project, Tenant
shall pay Tenant's prorated share of the premiums, in accordance with the
formula in Paragraph 4.05(e) for determining Tenant's share of Common Area
costs. If insurance policies maintained by Landlord cover improvements on real
property other than the Project, Landlord shall deliver to Tenant a statement of
the premium applicable to the Property showing in reasonable detail how Tenant's
share of the premium was computed. If the Lease Term expires before the
expiration of an insurance policy maintained by Landlord, Tenant shall be liable
for Tenant's prorated share of the insurance premiums. Before the Commencement
Date, Tenant shall deliver to Landlord a copy of any policy of insurance, which
Tenant is required to maintain under this Section 4.04. At least thirty (30)
days prior to the expiration of any such policy, Tenant shall deliver to
Landlord a renewal of such policy. As an alternative to providing a policy of
insurance, Tenant shall have the right to provide Landlord a certificate of
insurance, executed by an authorized officer of the insurance company, showing
that the insurance which Tenant is required to maintain under this Section 4.04
is in full force and effect and containing such other information which Landlord
reasonably requires.
 
(d) General Insurance Provisions.
 
(i) Any insurance which Tenant is required to maintain under this Lease shall
include a provision which requires the insurance carrier to give Landlord not
less than thirty (30) days' written notice prior to any cancellation or
modification of such coverage.
 
(ii) If Tenant fails to deliver any policy, certificate or renewal to Landlord
required under this Lease within the prescribed time period or if any such
policy is canceled or modified during the Lease Term without Landlord's consent,
Landlord may obtain such insurance, in which case Tenant shall reimburse
Landlord for the cost of such insurance within fifteen (15) days after receipt
of a statement that indicates the cost of such insurance.
 
 
-4-

 
 
 
(iii) Tenant shall maintain all insurance required under this Lease with
companies holding a "General Policy Rating" of A-12 or better, as set forth in
the most current issue of "Best Key Rating Guide". Landlord and Tenant
acknowledge the insurance markets are rapidly changing and that insurance in the
form and amounts described in this Section 4.04 may not be available in the
future. Tenant acknowledges that the insurance described in this Section 4.04 is
for the primary benefit of Landlord. If at any time during the Lease Term,
Tenant is unable to maintain the insurance required under the Lease, Tenant
shall nevertheless maintain insurance coverage which is customary and
commercially reasonable in the insurance industry for Tenant's type of business,
as that coverage may change from time to time. Landlord makes no representation
as to the adequacy of such insurance to protect Landlord's or Tenant's
interests. Therefore, Tenant shall obtain any such additional property or
liability insurance which Tenant deems necessary to protect Landlord and Tenant.
 
(iv) Unless prohibited under any applicable insurance policies maintained,
Landlord and Tenant each hereby waive any and all rights of recovery against the
other, or against the officers, employees, agents or representatives of the
other, for loss of or damage to its property or the property of others under its
control, if such loss or damage is covered by any insurance policy in force
(whether or not described in this Lease) at the time of such loss or damage.
Upon obtaining the required policies of insurance, Landlord and Tenant shall
give notice to the insurance carriers of this mutual waiver of subrogation.
 
Section 4.05. Common Areas; Use, Maintenance and Costs.
 
(a) Common Areas. As used in this Lease, "Common Areas" shall mean all areas
within the Project which are available for the common use of tenants of the
Project and which are not leased or held for the exclusive use of Tenant or
other tenants, including, but not limited to, parking areas, driveways,
sidewalks, loading areas, access roads, corridors, landscaping and planted
areas. Landlord, from time to time, may change the size, location, nature and
use of any of the Common Areas, convert Common Areas into leaseable areas,
construct additional parking facilities (including parking structures) in the
Common Areas, and increase or decrease Common Area land and/or facilities.
Tenant acknowledges that such activities may result in inconvenience to Tenant.
Such activities and changes are permitted if they do not materially affect
Tenant's use of the Property.
 
(b) Use of Common Areas. Tenant shall have the nonexclusive right (in common
with other tenants and all others to whom Landlord has granted or may grant such
rights) to use the Common Areas for the purposes intended, subject to such
reasonable rules and regulations as Landlord may establish from time to time.
Tenant shall abide by such rules and regulations and shall use its best effort
to cause others who use the Common Areas with Tenant's express or implied
permission to abide by Landlord's rules and regulations. At any time, Landlord
may close any Common Areas to perform any acts in the Common Areas as, in
Landlord's judgment, are desirable to improve the Project. Tenant shall not
interfere with the rights of Landlord, other tenants or any other person
entitled to use the Common Areas.
 
(c) Specific Provision re: Vehicle Parking. Tenant shall be entitled to use the
number of vehicle parking spaces in the Project allocated to Tenant in Section
1.11 of the Lease without paying any additional rent. All of Tenant’s parking
spaces shall be limited to vehicles no larger than standard size automobiles or
pickup utility vehicles. Tenant shall not cause large trucks or other large
vehicles to be parked within the Project or on the adjacent public or private
streets. Temporary parking of large delivery vehicles in the Project may be
permitted by the rules and regulations established by Landlord. Vehicles shall
be parked only in striped parking spaces and not in driveways, loading areas or
other locations not specifically designated for parking. Handicapped spaces
shall only be used by those legally permitted to use them. If Tenant parks more
vehicles in the parking area than the number set forth in Section 1.11 of this
Lease, such conduct shall be a material breach of this Lease. In addition to
Landlord's other remedies under the Lease, Tenant shall pay a daily charge
determined by Landlord for each such additional vehicle.
 
 
-5-

 
 
 
(d) Maintenance of Common Areas. Landlord shall maintain the Common Areas in
good order, condition and repair and shall operate the Project, in Landlord's
sole discretion, as a first-class industrial/commercial real property
development. Tenant shall pay Tenant's pro rata share (as determined below) of
all costs incurred by Landlord for the operation and maintenance of the Common
Areas. Common Area costs include, but are not limited to, costs and expenses for
the following: gardening and landscaping; utilities, water and sewage charges;
maintenance of signs (other than tenants' signs); premiums for liability,
property damage, fire and other types of casualty insurance on the Common Areas
and worker's compensation insurance; all property taxes and assessments levied
on or attributable to the Common Areas and all Common Area improvements; all
personal property taxes levied on or attributable to personal property used in
connection with the Common Areas; all costs and fees associated with appealing
or protesting the property taxes on the Project; straight-line depreciation on
personal property owned by Landlord which is consumed in the operation or
maintenance of the Common Areas; rental or lease payments paid by Landlord for
rented or leased personal property used in the operation or maintenance of the
Common Areas; fees for required licenses and permits; repairing, resurfacing,
repaving, maintaining, painting, lighting, cleaning, refuse removal, security
and similar items; reserves for future roof replacement and exterior painting
and other appropriate reserves; and a reasonable allowance to Landlord for
Landlord's supervision of the Common Areas (not to exceed five percent (5%)) of
the gross rents of the Project for the calendar year, provided that, at
Landlord’s option, the Project gross rents used for such calculation shall be
proportionately adjusted to reflect a ninety-five percent (95%) stabilized
occupancy). Landlord may cause any or all of such services to be provided by
third parties and the cost of such services shall be included in Common Area
costs. Common Area costs shall not include depreciation of real property, which
forms part of the Common Areas.
 
(e) Tenant's Share and Payment. Tenant shall pay Tenant's annual pro rata share
of all Common Area costs (prorated for any fractional month) upon written notice
from Landlord that such costs are due and payable, and in any event prior to
delinquency. Tenant's pro rata share shall be calculated by dividing the square
foot area of the Property, as set forth in Section 1.04 of the Lease, by the
aggregate square foot area of the Project which is leased or held for lease by
tenants, as of the date on which the computation is made. Tenant's initial pro
rata share is set out in Paragraph 1.12(b). Any changes in the Common Area costs
and/or the aggregate area of the Project leased or held for lease during the
Lease Term shall be effective on the first day of the month after such change
occurs. Landlord may, at Landlord's election, estimate in advance and charge to
Tenant as Common Area costs, all real property taxes for which Tenant is liable
under Section 4.02 of the Lease, all insurance premiums for which Tenant is
liable under Section 4.04 of the Lease, all maintenance and repair costs for
which Tenant is liable under Paragraph 6.03(b) and Section 6.04 of the Lease,
and all other Common Area costs payable by Tenant hereunder. At Landlord's
election, such statements of estimated Common Area costs shall be delivered
monthly, quarterly or at any other periodic intervals to be designated by
Landlord. Landlord may adjust such estimates at any time based upon Landlord's
experience and reasonable anticipation of costs. Such adjustments shall be
effective as of the next rent payment date after notice to Tenant. Within sixty
(60) days after the end of each calendar year of the Lease Term, Landlord shall
deliver to Tenant a statement prepared in accordance with generally accepted
accounting principles setting forth, in reasonable detail, the Common Area costs
paid or incurred by Landlord during the preceding calendar year and Tenant's pro
rata share (the “Annual Statement”). Upon receipt of such statement, there shall
be an adjustment between Landlord and Tenant, with payment to or credit given by
Landlord (as the case may be) so that Landlord shall receive the entire amount
of Tenant's share of such costs and expenses for such period. Within sixty (60)
days after receiving Landlord’s Annual Statement, Tenant, at Tenant’s sole cost
and expense, may, upon advance written notice to Landlord and during Landlord’s
reasonable business hours, cause a review of Landlord’s books and records
directly related to costs for which Landlord has charged Tenant with respect to
the preceding calendar year only to determine the accuracy of Landlord’s Annual
Statement. Such inspection shall take place in Landlord’s offices and Tenant
shall keep its review of the books and records confidential. If Tenant retains
an agent, at Tenant’s sole cost and expense, to review Landlord’s records, the
agent shall be an independent accountant of national standing which is
reasonably acceptable to Landlord, is not compensated on a contingency basis and
has entered into a confidentiality agreement with Landlord. Within sixty (60)
days after the records are made available to Tenant, Tenant shall have the right
to give Landlord written notice (an "Objection Notice") stating in specific
detail any objection to the Annual Statement for that year. If Tenant provides
Landlord with a timely Objection Notice, Landlord and Tenant shall work together
in good faith to resolve any issues raised in Tenant’s Objection Notice. If
Tenant fails to provide Landlord with a timely Objection Notice, Landlord’s
Annual Statement shall be deemed final and binding, and Tenant shall have no
further right to review or object to such statement. If Landlord and Tenant
determine that Common Area costs for the calendar year are less than reported,
Landlord shall provide Tenant with a credit against the next installment of
Additional Rent in the amount of the overpayment by Tenant. Likewise, if
Landlord and Tenant determine that Common Area costs for the calendar year are
greater than reported, Tenant shall pay Landlord the amount of any underpayment
within thirty (30) days after such determination. The records reviewed by Tenant
shall be treated as confidential. In no event shall Tenant be permitted to
review Landlord’s records or to dispute any statement of Common Area costs
unless Tenant has paid and continues to pay all Rent when due.
 
 
-6-

 
 
 
Section 4.06. Late Charges. Tenant's failure to pay rent promptly may cause
Landlord to incur unanticipated costs. The exact amount of such costs is
impractical or extremely difficult to ascertain. Such costs may include, but are
not limited to, processing and accounting charges and late charges which may be
imposed on Landlord by any ground lease, mortgage or trust deed encumbering the
Property. Therefore, if Landlord does not receive any rent payment on or before
the fifth (5th) calendar day of the month in which it becomes due, Tenant shall
pay Landlord a late charge equal to ten percent (10%) of the over due amount.
The parties agree that such late charge represents a fair and reasonable
estimate of the costs Landlord will incur by reason of such late payment.
 
Section 4.07. Interest on Past Due Obligations. Any amount owed by Tenant to
Landlord which is not paid when due shall bear interest at the rate of fifteen
percent (15%) per annum from the due date of such amount. However, interest
shall not be payable on late charges to be paid by Tenant under this Lease. The
payment of interest on such amounts shall not excuse or cure any default by
Tenant under this Lease. If the interest rate specified in this Lease is higher
than the rate permitted by law, the interest rate is hereby decreased to the
maximum legal interest rate permitted by law.
 
ARTICLE FIVE: USE OF PROPERTY
 
Section 5.01. Permitted Uses. Tenant may use the Property only for the Permitted
Uses set forth in Section 1.06 above.
 
Section 5.02. Manner of Use. Tenant shall not cause or permit the Property to be
used in any way which constitutes a violation of any law, ordinance, or
governmental regulation or order, which annoys or interferes with the rights of
tenants of the Project, or which constitutes a nuisance or waste. Tenant shall
obtain and pay for all permits, including a Certificate of Occupancy, required
for Tenant's occupancy of the Property and shall promptly take all actions
necessary to comply with all applicable statutes, ordinances, rules,
regulations, orders and requirements regulating the use by Tenant of the
Property, including the Occupational Safety and Health Act.
 
Section 5.03. Hazardous Materials. As used in this Lease, the term "Hazardous
Material" means any flammable items, explosives, radioactive materials,
hazardous or toxic substances, material or waste or related materials, including
any substances defined as or included in the definition of "hazardous
substances", "hazardous wastes", "hazardous materials" or "toxic substances" now
or subsequently regulated under any applicable federal, state or local laws or
regulations, including without limitation petroleum-based products, paints,
solvents, lead, cyanide, DDT, printing inks, acids, pesticides, ammonia
compounds and other chemical products, asbestos, PCBs and similar compounds, and
including any different products and materials which are subsequently found to
have adverse effects on the environment or the health and safety of persons.
Tenant shall not cause or permit any Hazardous Material to be generated,
produced, brought upon, used, stored, treated or disposed of in or about the
Property by Tenant, its agents, employees, contractors, sub-lessees or invitees
without the prior written consent of Landlord. Landlord shall be entitled to
take into account such other factors or facts as Landlord may reasonably
determine to be relevant in determining whether to grant or withhold consent to
Tenant’s proposed activity with respect to Hazardous Material. In no event,
however, shall Landlord be required to consent to the installation or use of any
storage tanks on the Property. 
 
Section 5.04. Signs and Auctions. Tenant shall not place any signs on the
Property without Landlord's prior written consent which consent shall not be
unreasonably withheld provided such signage is in compliance with the Project
sign criteria and the City of Tempe codes. All expenses associated with a sign,
including the cost, installation, removal, restoration and any maintenance shall
be the sole responsibility of Tenant. Tenant shall not conduct or permit any
auctions or sheriff's sales at the Property.
 
Section 5.05. Indemnity. Tenant shall indemnify Landlord against and hold
Landlord harmless from any and all costs, claims or liability arising from: (a)
Tenant's use of the Property; (b) the conduct of Tenant's business or anything
else done or permitted by Tenant to be done in or about the Property, including
any contamination of the Property or any other property resulting from the
presence or use of Hazardous Material caused or permitted by Tenant; (c) any
breach or default in the performance of Tenant's obligations under this Lease;
(d) any misrepresentation or breach of warranty by Tenant under this Lease; or
(e) other acts or omissions of Tenant. Tenant shall defend Landlord against any
such cost, claim or liability at Tenant's expense with counsel reasonably
acceptable to Landlord or, at Landlord's election, Tenant shall reimburse
Landlord for all legal fees and costs incurred by Landlord in connection with
any such claim. As a material part of the consideration to Landlord, Tenant
assumes all risk of damage to property or injury to persons in or about the
Property arising from any cause, and Tenant hereby waives all claims in respect
thereof against Landlord, except for any claim arising out of Landlord's gross
negligence or willful misconduct. As used in this Section, the term "Tenant"
shall include Tenant's employees, agents, contractors and invitees, if
applicable. 
 
 
-7-

 
 
 
Section 5.06. Landlord's Access. Landlord or its agents may enter the Property
at all reasonable times to show the Property to potential buyers, investors or
tenants or other parties; to do any other act or to inspect and conduct tests in
order to monitor Tenant's compliance with all applicable environmental laws and
all laws governing the presence and use of Hazardous Material; or for any other
purpose Landlord deems necessary. Landlord shall give Tenant twenty four (24)
hours prior verbal notice of such entry, except in the case of an emergency.
Landlord may place customary "For Sale" or "For Lease" signs on the Property.
 
Section 5.07. Quiet Possession. If Tenant pays the rent and complies with all
other terms of this Lease, Tenant may occupy and enjoy the Property for the full
Lease Term, subject to the provisions of this Lease.
 
ARTICLE SIX: CONDITION OF PROPERTY; MAINTENANCE, REPAIRS & ALTERATIONS
 
Section 6.01. Existing Conditions. Tenant accepts the Property in its condition
as of the execution of the Lease, as shown on Exhibit “1” attached hereto,
subject to all recorded matters, laws, ordinances, and governmental regulations
and orders. Except as provided herein, Tenant acknowledges that neither Landlord
nor any agent of Landlord has made any representation as to the condition of the
Property or the suitability of the Property for Tenant's intended use. Tenant
represents and warrants that Tenant has made its own inspection of and inquiry
regarding the condition of the Property and is not relying on any
representations of Landlord or any Broker with respect thereto. If Landlord or
Landlord's Broker has provided a Property Information Sheet or other Disclosure
Statement regarding the Property, a copy is attached as an exhibit to the Lease.
 
Section 6.02. Exemption of Landlord from Liability. Landlord shall not be liable
for any damage or injury to the person, business (or any loss of income
therefrom), goods, wares, merchandise or other property of Tenant, Tenant's
employees, invitees, customers or any other person in or about the Property,
whether such damage or injury is caused by or results from: (a) fire, steam,
electricity, water, gas or rain; (b) the breakage, leakage, obstruction or other
defects of pipes, sprinklers, wires, appliances, plumbing, air conditioning or
lighting fixtures or any other cause; (c) conditions arising in or about the
Property or upon other portions of the Project, or from other sources or places;
or (d) any act or omission of any other tenant of the Project. Landlord shall
not be liable for any such damage or injury even though the cause of or the
means of repairing such damage or injury are not accessible to Tenant. The
provisions of this Section 6.02 shall not, however, exempt Landlord from
liability for Landlord's gross negligence or willful misconduct.
 
Section 6.03. Landlord's Obligations.
 
(a) Except as provided in Article Seven (Damage or Destruction) and Article
Eight (Condemnation), Landlord shall keep the following in good order, condition
and repair: the foundations, exterior walls and roof of the Property (including
painting the exterior surface of the exterior walls of the Property not more
often than once every five (5) years, if necessary) and all components of
electrical, mechanical, plumbing, heating and air conditioning systems and
facilities located in the Property which are concealed or used in common by
tenants of the Project. However, Landlord shall not be obligated to maintain or
repair windows, doors, plate glass or the interior surfaces of exterior walls.
Landlord shall make repairs under this Section 6.03 within a reasonable time
after receipt of written notice from Tenant of the need for such repairs.
 
(b) Tenant shall pay or reimburse Landlord for all costs Landlord incurs under
Paragraph 6.03(a) above as Common Area costs as provided for in Section 4.05 of
the Lease. Tenant waives the benefit of any statute in effect now or in the
future which might give Tenant the right to make repairs at Landlord’s expense
or to terminate this Lease due to Landlord’s failure to keep the Property in
good order, condition and repair.
 


 
-8-

 
 
 
Section 6.04. Tenant's Obligations.
 
(a) Except as provided in Section 6.03, Article Seven (Damage or Destruction)
and Article Eight (Condemnation), Tenant shall keep all portions of the Property
(including structural, nonstructural, interior, systems and equipment) in good
order, condition and repair (including interior repainting and refinishing, as
needed). If any portion of the Property or any system or equipment in the
Property which Tenant is obligated to repair cannot be fully repaired or
restored, Tenant shall promptly replace such portion of the Property or system
or equipment in the Property, regardless of whether the benefit of such
replacement extends beyond the Lease Term. Tenant shall maintain a preventive
maintenance contract providing for the regular inspection and maintenance of the
heating, air conditioning system and evaporative cooling system by a licensed
heating and air conditioning contractor, unless Landlord maintains such
equipment under Section 6.03 above or if the equipment is not used in common
with other tenants of the Project, Landlord may, at Landlord's option, elect to
maintain the heating, air conditioning and evaporative cooling systems (if any)
and Tenant shall pay or reimburse Landlord for all costs Landlord incurs for
such maintenance or replacement. If any part of the Property or the Project is
damaged by any act or omission of Tenant, Tenant shall pay Landlord the cost of
repairing or replacing such damaged property, whether or not Landlord would
otherwise be obligated to pay the cost of maintaining or repairing such
property. It is the intention of Landlord and Tenant that at all times Tenant
shall maintain the portions of the Property which Tenant is obligated to
maintain in an attractive, first-class and fully operative condition.
 
(b) Tenant shall fulfill all of Tenant's obligations under this Section 6.04 at
Tenant's sole expense. If Tenant fails to maintain, repair or replace the
Property as required by this Section 6.04, Landlord may, upon ten (10) days'
prior notice to Tenant (except that no notice shall be required in the case of
an emergency), enter the Property and perform such maintenance or repair
(including replacement, as needed) on behalf of Tenant. In such case, Tenant
shall reimburse Landlord for all costs incurred in performing such maintenance
or repair immediately upon demand.
 
Section 6.05. Alterations, Additions, and Improvements.
 
(a) Tenant shall not make any alterations, additions, or improvements to the
Property without Landlord's prior written consent, except for non-structural
alterations which do not exceed Ten Thousand Dollars ($10,000) in cost
cumulatively over the Lease Term and which are not visible from the outside of
any building of which the Property is part. Landlord may require Tenant to
provide demolition and/or lien and completion bonds in form and amount
satisfactory to Landlord. Tenant shall promptly remove any alterations,
additions, or improvements constructed in violation of this Paragraph 6.05(a)
upon Landlord's written request. All alterations, additions, and improvements
shall be done in a good and workmanlike manner, in conformity with all
applicable laws and regulations, and by a contractor approved by Landlord. Upon
completion of any such work, Tenant shall provide Landlord with "as built"
plans, copies of all construction contracts, and proof of payment for all labor
and materials.
 
(b) Tenant shall pay when due all claims for labor and material furnished to the
Property. Tenant shall give Landlord at least ten (10) days' prior written
notice of the commencement of any work on the Property, regardless of whether
Landlord's consent to such work is required. Landlord may elect to record and
post notices of non-responsibility on the Property.
 
Section 6.06. Condition upon Termination. Upon the termination of the Lease,
Tenant shall surrender the Property to Landlord, broom clean and in the same
condition as received except for ordinary wear and tear which Tenant was not
otherwise obligated to remedy under any provision of this Lease. However, Tenant
shall not be obligated to repair any damage, which Landlord is required to
repair under Article Seven (Damage or Destruction). In addition, Landlord may
require Tenant to remove any alterations, additions or improvements (whether or
not made with Landlord's consent) prior to the expiration of the Lease and to
restore the Property to its prior condition, all at Tenant's expense. All
alterations, additions and improvements which Landlord has not required Tenant
to remove shall become Landlord's property and shall be surrendered to Landlord
upon the expiration or earlier termination of the Lease, except that Tenant may
remove any of Tenant's machinery or equipment which can be removed without
material damage to the Property. Tenant shall repair, at Tenant's expense, any
damage to the Property caused by the removal of any such machinery or equipment.
In no event, however, shall Tenant remove any of the following materials or
equipment (which shall be deemed Landlord's property) without Landlord's prior
written consent: any power wiring or power panels; lighting or lighting
fixtures; wall coverings; drapes, blinds or other window coverings; carpets or
other floor coverings; heaters, air conditioners or any other heating or air
conditioning equipment; fencing or security gates; or other similar building
operating equipment and decorations.
 


 
-9-

 
 
 
ARTICLE SEVEN: DAMAGE OR DESTRUCTION
 

Section 7.01. Partial Damage to Property.
 
(a) Tenant shall notify Landlord in writing immediately upon the occurrence of
any damage to the Property. If the Property is only partially damaged (i.e.,
less than fifty percent (50%) of the Property is untenantable as a result of
such damage or less than fifty percent (50%) of Tenant's operations are
materially impaired) and if the proceeds received by Landlord from the insurance
policies described in Paragraph 4.04(b) are sufficient to pay for the necessary
repairs, this Lease shall remain in effect and Landlord shall repair the damage
as soon as reasonably possible. Notwithstanding the foregoing, in event Landlord
does not elect to file a claim under its insurance policies, however elects to
repair the damage or destruction to the Property, Tenant shall pay Landlord the
amount of the deductible set forth in Paragraph 4.04(b) of this Lease or the
cost to repair the damage, whichever is the lesser amount. Landlord may elect
(but is not required) to repair any damage to Tenant's fixtures, equipment, or
improvements.
 
(b) If the insurance proceeds received by Landlord are not sufficient to pay the
entire cost of repair, or if the cause of the damage is not covered by the
insurance policies which Landlord maintains under Paragraph 4.04(b), Landlord
may elect either to (i) repair the damage as soon as reasonably possible, in
which case this Lease shall remain in full force and effect, or (ii) terminate
this Lease as of the date the damage occurred. Landlord shall notify Tenant
within thirty (30) days after receipt of notice of the occurrence of the damage
whether Landlord elects to repair the damage or terminate the Lease. If Landlord
elects to repair the damage, Tenant shall pay Landlord the "deductible amount"
under Landlord's insurance policies and, if the damage was due to an act or
omission of Tenant, or Tenant's employees, agents, contractors or invitees, the
difference between the actual cost of repair and any insurance proceeds received
by Landlord. Notwithstanding the foregoing, in event Landlord does not file a
claim under its insurance policies, however elects to repair the damage or
destruction, Tenant shall pay Landlord the amount of the deductible set forth in
Paragraph 4.04(b) of this Lease or the cost to repair the damage, whichever is
the lesser amount. If Landlord elects to terminate the Lease, Tenant may elect
to continue this Lease in full force and effect, in which case Tenant shall
repair any damage to the Property and any building in which the Property is
located. Tenant shall pay the cost of such repairs, except that upon
satisfactory completion of such repairs, Landlord shall deliver to Tenant any
insurance proceeds received by Landlord for the damage repaired by Tenant.
Tenant shall give Landlord written notice of such election within ten (10) days
after receiving Landlord's termination notice.
 
(c) If the damage to the Property occurs during the last six (6) months of the
Lease Term and such damage will require more than thirty (30) days to repair,
either Landlord or Tenant may elect to terminate this Lease as of the date the
damage occurred, regardless of the sufficiency of any insurance proceeds. The
party electing to terminate this Lease shall give written notification to the
other party of such election within thirty (30) days after Tenant's notice to
Landlord of the occurrence of the damage.
 
Section 7.02. Substantial or Total Destruction. If the Property is substantially
or totally destroyed by any cause whatsoever (i.e., the damage to the Property
is greater than partial damage as described in Section 7.01), and regardless of
whether Landlord receives any insurance proceeds, this Lease shall terminate as
of the date the destruction occurred. Notwithstanding the preceding sentence, if
the Property can be rebuilt within six (6) months after the date of destruction,
Landlord may elect to rebuild the Property at Landlord's own expense, in which
case this Lease shall remain in full force and effect Landlord shall notify
Tenant of such election within thirty (30) days after Tenant's notice of the
occurrence of total or substantial destruction. If Landlord so elects, Landlord
shall rebuild the Property at Landlord's sole expense, except that if the
destruction was caused by an act or omission of Tenant, Tenant shall pay
Landlord the difference between the actual cost of rebuilding and any insurance
proceeds received by Landlord. If Landlord so elects to rebuild the Property and
does not complete such rebuilding within the six (6) month period specified
herein, either Landlord or Tenant may elect to terminate this Lease as of the
date the damage occurred provided the party electing to terminate this Lease
shall give written notification to the other party of such election within ten
(10) days after the expiration of the six (6) month period specified above.
 
Section 7.03. Temporary Reduction of Rent. If the Property is destroyed or
damaged and Landlord or Tenant repairs or restores the Property pursuant to the
provisions of this Article Seven, any rent payable during the period of such
damage, repair and/or restoration shall be reduced according to the degree, if
any, to which Tenant's use of the Property is impaired. However, the reduction
shall not exceed the sum of one year's payment of Base Rent, insurance premiums
and real property taxes. Except for such possible reduction in Base Rent,
insurance premiums and real property taxes, Tenant shall not be entitled to any
compensation, reduction, or reimbursement from Landlord as a result of any
damage, destruction, repair, or restoration of or to the Property.
 
Section 7.04. Waiver. Tenant waives the protection of any statute, code or
judicial decision, which grants a tenant the right to terminate a lease in the
event of the substantial or total destruction of the leased property. Tenant
agrees that the provisions of Section 7.02 above shall govern the rights and
obligations of Landlord and Tenant in the event of any substantial or total
destruction to the Property.
 
 
 
-10-

 
 
 
ARTICLE EIGHT: CONDEMNATION
 

If all or any portion of the Property is taken under the power of eminent domain
or sold under the threat of that power (all of which are called "Condemnation"),
this Lease shall terminate as to the part taken or sold on the date the
condemning authority takes title or possession, whichever occurs first. If more
than twenty percent (20%) of the floor area of the building in which the
Property is located, or which is located on the Property, is taken, either
Landlord or Tenant may terminate this Lease as of the date the condemning
authority takes title or possession, by delivering written notice to the other
within ten (10) days after receipt of written notice of such taking (or in the
absence of such notice, within ten (10) days after the condemning authority
takes title or possession). If neither Landlord nor Tenant terminates this
Lease, this Lease shall remain in effect as to the portion of the Property not
taken, except that the Base Rent and Additional Rent shall be reduced in
proportion to the reduction in the floor area of the Property. Any Condemnation
award or payment shall be distributed in the following order: (a) first, to any
ground lessor, mortgagee or beneficiary under a deed of trust encumbering the
Property, the amount of its interest in the Property; (b) second, to Tenant,
only the amount of any award specifically designated for loss of or damage to
Tenant's trade fixtures or removable personal property; and (c) third, to
Landlord, the remainder of such award, whether as compensation for reduction in
the value of the leasehold, the taking of the fee, or otherwise. If this Lease
is not terminated, Landlord shall repair any damage to the Property caused by
the Condemnation, except that Landlord shall not be obligated to repair any
damage for which Tenant has been reimbursed by the condemning authority. If the
severance damages received by Landlord are not sufficient to pay for such
repair, Landlord shall have the right to either terminate this Lease or make
such repair at Landlord's expense.
 

ARTICLE NINE: ASSIGNMENT AND SUBLETTING
 

Section 9.01. Landlord's Consent Required. No portion of the Property or of
Tenant's interest in this Lease may be acquired by any other person or entity,
whether by sale, assignment, mortgage, sublease, transfer, operation of law, or
act of Tenant, without Landlord's prior written consent which consent shall not
be unreasonably be withheld as provided for in Section 9.04(a) below, except as
provided in Section 9.02 below. Landlord has the right to grant or withhold its
consent as provided in Section 9.04 below. Any attempted transfer without
consent shall be void and shall constitute a non-curable breach of this Lease.
If Tenant is a partnership, any cumulative transfer of more than twenty percent
(20%) of the partnership interests shall require Landlord's consent. If Tenant
is a corporation, any change in the ownership of a controlling interest of the
voting stock of the corporation shall require Landlord's consent.
 
Section 9.02. Tenant Affiliate. Tenant may assign this Lease or sublease the
Property, without Landlord's consent, to any corporation, which controls, is
controlled by or is under common control with Tenant, or to any corporation
resulting from the merger of or consolidation with Tenant (“Tenant’s
Affiliate”). In such case, any Tenant's Affiliate shall assume in writing all of
Tenant's obligations under this Lease and provide Landlord with a signed copy of
such assignment and assumption agreement which shall be acceptable to Landlord
in it’s reasonable opinion.
 

Section 9.03. No Release of Tenant. No transfer permitted by this Article Nine,
including a transfer to a Tenant Affiliate, whether with or without Landlord's
consent, shall release Tenant or change Tenant's primary liability to pay the
rent and to perform all other obligations of Tenant under this Lease. Landlord's
acceptance of rent from any other person is not a waiver of any provision of
this Article Nine. Consent to one transfer is not a consent to any subsequent
transfer. If Tenant's transferee defaults under this Lease, Landlord may proceed
directly against Tenant without pursuing remedies against the transferee.
Landlord may consent to subsequent assignments or modifications of this Lease by
Tenant's transferee, without notifying Tenant or obtaining its consent. Such
action shall not relieve Tenant's liability under this Lease. Notwithstanding
the foregoing, in the event this Lease is transferred and subsequently
terminated by reason of (i) the default of the any transferee, pursuant to the
provisions thereof or (ii) the disaffirmance or rejection of this Lease in any
bankruptcy or insolvency proceedings, Tenant shall, upon request from Landlord:
(a) pay to Landlord all rent, additional rent and other charges due and owing to
Landlord under the Lease to and including the date of such termination,
disaffirmance or rejection; and (b) enter, as “Tenant”, into a new lease (the
“New Lease”) with Landlord, for the Property for a term commencing on the
effective date of such termination, disaffirmance or rejection, and ending on
the natural expiration date of the Lease at the same rent, additional rent and
upon the same executory terms, covenants and conditions as are contained in the
Lease, except that: (c) Tenant’s rights under the New Lease shall be subject to
the possessory rights (if any) of the transferee under the Lease and the
possessory rights (if any) of any person, firm or corporation claiming by,
through or under the transferee or by virtue of any statute or of any order of
any court; and (d) such New Lease with Tenant shall require that all defaults
existing under the Lease be cured by Tenant within thirty (30) days of the
commencement date of the New Lease (as specified above). In the event Tenant
shall default in its obligation to enter into such New Lease and such default
shall continue for a period of 10 (ten) days following Landlord’s written
request therefore, then Landlord shall have all rights, claims and remedies by
reason of such default, either at law or/in equity against Tenant, and in
addition, all rights, claims and remedies against Tenant as if Tenant had
entered into said New Lease and defaulted thereunder.
 
 
 
-11-

 
 
Section 9.04. Landlord's Consent.
 
(a) Tenant's request for consent to any transfer described in Section 9.01 shall
set forth in writing the details of the proposed transfer, including the name,
business and financial condition of the prospective transferee, financial
details of the proposed transfer (e.g., the term of and the rent and security
deposit payable under any proposed assignment or sublease), and any other
information Landlord deems relevant. Landlord shall have the right to withhold
consent, if reasonable, or to grant consent, based on the following factors: (i)
the business of the proposed assignee or subtenant and the proposed use of the
Property; (ii) the net worth and financial reputation of the proposed assignee
or subtenant; (iii) Tenant's compliance with all of its obligations under the
Lease; and (iv) such other factors as Landlord may reasonably deem relevant. If
Landlord objects to a proposed assignment solely because of the net worth and/or
financial reputation of the proposed assignee, Tenant may nonetheless sublease
(but not assign), all or a portion of the Property to the proposed transferee,
but only on the other terms of the proposed transfer.
 
(b) If Tenant assigns or subleases, the following shall apply:
 
(i) Tenant shall pay to Landlord as Additional Rent under the Lease the
Landlord's Share (stated in Section 1.13) of the Profit (defined below) on such
transaction as and when received by Tenant, unless Landlord gives written notice
to Tenant and the assignee or subtenant that Landlord's Share shall be paid by
the assignee or subtenant to Landlord directly. The "Profit" means (A) all
amounts paid to Tenant for such assignment or sublease, including "key" money,
monthly rent in excess of the monthly rent payable under the Lease, and all fees
and other consideration paid for the assignment or sublease, including fees
under any collateral agreements, less (B) costs and expenses directly incurred
by Tenant in connection with the execution and performance of such assignment or
sublease for real estate broker's commissions and costs of renovation or
construction of tenant improvements required under such assignment or sublease.
Tenant is entitled to recover such costs and expenses before Tenant is obligated
to pay the Landlord's Share to Landlord. The Profit in the case of a sublease of
less than all the Property is the rent allocable to the subleased space as a
percentage on a square footage basis.
 
(ii) Tenant shall provide Landlord a written statement certifying all amounts to
be paid from any assignment or sublease of the Property within thirty (30) days
after the transaction documentation is signed, and Landlord may inspect Tenant's
books and records to verify the accuracy of such statement. On written request,
Tenant shall promptly furnish to Landlord copies of all the transaction
documentation, all of which shall be certified by Tenant to be complete, true
and correct. Landlord's receipt of Landlord's Share shall not be a consent to
any further assignment or subletting. The breach of Tenant's obligation under
this Paragraph 9.04(b) shall be a material default of the Lease.
 
Section 9.05. No Merger. No merger shall result from Tenant's sublease of the
Property under this Article Nine, Tenant's surrender of this Lease or the
termination of this Lease in any other manner. In any such event, Landlord may
terminate any or all sub-tenancies or succeed to the interest of Tenant as
sub-landlord under any or all sub-tenancies.
 
ARTICLE TEN: DEFAULTS; REMEDIES
 
Section 10.01. Covenants and Conditions. Tenant's performance of each of
Tenant's obligations under this Lease is a condition as well as a covenant.
Tenant's right to continue in possession of the Property is conditioned upon
such performance. Time is of the essence in the performance of all covenants and
conditions.
 
Section 10.02. Defaults. Tenant shall be in material default under this Lease:
 
(a)          If Tenant abandons the Property without making adequate provision
for the maintenance and security thereof;
 
(b)
If Tenant fails to pay rent or any other charge when due;
 
(c)
If Tenant fails to provide liability insurance pursuant to Paragraph 4.04(a) of
the Lease for a period of five (5) days after written notice from Landlord;
 
(d) If Tenant fails to perform any of Tenant's non-monetary obligations under
this Lease for a period of ten (10) days after written notice from Landlord;
provided that if more than ten (10) days are required to complete such
performance, Tenant shall not be in default if Tenant commences such performance
within the ten (10) -day period and thereafter diligently pursues its
completion. However, Landlord shall not be required to give such notice if
Tenant's failure to perform constitutes a non-curable breach of this Lease. The
notice required by this Paragraph is intended to satisfy any and all notice
requirements imposed by law on Landlord and is not in addition to any such
requirement.
 
 
-12-

 
 
 
(e) (i) If Tenant makes a general assignment or general arrangement for the
benefit of creditors; (ii) if a petition for adjudication of bankruptcy or for
reorganization or rearrangement is filed by or against Tenant and is not
dismissed within thirty (30) days; (iii) if a trustee or receiver is appointed
to take possession of substantially all of Tenant's assets located at the
Property or of Tenant's interest in this Lease and possession is not restored to
Tenant within thirty (30) days; or (iv) if substantially all of Tenant's assets
located at the Property or of Tenant's interest in this Lease is subjected to
attachment, execution or other judicial seizure which is not discharged within
thirty (30) days. If a court of competent jurisdiction determines that any of
the acts described in this subparagraph (d) is not a default under this Lease,
and a trustee is appointed to take possession (or if Tenant remains a debtor in
possession) and such trustee or Tenant transfers Tenant's interest hereunder,
then Landlord shall receive, as Additional Rent, the excess, if any, of the rent
(or any other consideration) paid in connection with such assignment or sublease
over the rent payable by Tenant under this Lease.
 
(f) If any guarantor of the Lease revokes or otherwise terminates, or purports
to revoke or otherwise terminate, any guaranty of all or any portion of Tenant's
obligations under the Lease. Unless otherwise expressly provided, no guaranty of
the Lease is revocable.
 
Section 10.03. Remedies. On the occurrence of any material default by Tenant,
Landlord may, at any time thereafter, with or without notice or demand and
without limiting Landlord in the exercise of any right or remedy, which Landlord
may have:
 
(a) Terminate this Lease and the Term created hereby, in which event Landlord
may forthwith repossess the Property and be entitled to recover forthwith as
damages a sum of money equal to the value of the Base Rent and Additional Rent
provided to be paid by Tenant for the balance of the stated Term of the Lease,
less the fair rental value of the Property for said period, and any other sum of
money and damages owed by Tenant to Landlord.
 
(b) Terminate Tenant's right of possession and may repossess the Property by
forcible entry or detainer suit or otherwise, without demand or notice of any
kind to Tenant and without terminating this Lease, in which event Landlord may,
but shall be under no obligation so to do, relet all or any part of the Property
for such rent and upon such terms as shall be satisfactory to Landlord
(including the right to relet the Property for a term greater or lesser than
that remaining under the Term of this Lease and the right to relet the Property
as a part of a larger area and the right to change the character or use made of
the Property). For the purpose of such reletting, Landlord is authorized to
decorate or to make any repairs, changes, alterations or additions in or to the
Property that may be necessary or convenient, and if Landlord shall fail or
refuse to relet the Property, or if the Property are relet and a sufficient sum
shall not be realized from such reletting after paying all of the costs and
expenses of such decorations, repairs, changes, alterations and additions, and
the expenses of such reletting (including leasing commissions) and of the
collection of the rent accruing therefrom to satisfy the rent provided for in
this Lease to be paid, then Tenant shall pay to Landlord as damages a sum equal
to the amount of the Base Rent and rent adjustments reserved in this Lease for
such period or periods, or, if the Property have been relet, Tenant shall
satisfy and pay any such deficiency upon demand therefore from time to time, and
Tenant agrees that Landlord may file suit to recover any sums falling due under
the terms of this paragraph and any other sums due under this Lease from time to
time, and that no suit or recovery of any portion due Landlord hereunder shall
be any defense to any subsequent action brought for any amount not theretofore
reduced to judgment in favor of Landlord.
 
(c) Obtain the appointment of a receiver in any court of competent jurisdiction,
and the receiver may take possession of any personal property belonging to
Tenant and used in the conduct of the business of Tenant being carried on in the
Property. Tenant agrees that the entry upon the Property or possession of said
personal property by said receiver shall not constitute an eviction of Tenant
from the Property or any portion thereof, and Tenant agrees to indemnify, defend
and hold Landlord harmless for, from and against any claim of any character by
any person arising out of or in any way connected with the entry by said
receiver in taking possession of the Property or said personal property.
 
(d) Pursue any other remedy now or hereafter available to Landlord under the
laws or judicial decisions of the state in which the Property is located.
 
No act or conduct of the Landlord, whether consisting of reentry, taking
possession, or reletting the Property or obtaining appointment of a receiver or
accepting the keys to the Property, or otherwise, prior to the expiration of the
Lease Term shall be deemed to be or constitute an acceptance of the surrender of
the Property by the Landlord or an election to terminate this Lease unless
Landlord exercises its election under Section 10.03(a) above. Such acceptance or
election by Landlord shall only be effected, and must be evidenced, by written
acknowledgement of acceptance of surrender or notice of election to terminate
signed by Landlord. 
 
 
-13-

 
 
 
Section 10.04. Repayment of "Free" Rent. If this Lease provides for a
postponement of any monthly rental payments, a period of "free" rent or other
rent concession, such postponed rent or "free" rent is called the "Abated Rent".
Tenant shall be credited with having paid all of the Abated Rent on the
expiration of the Lease Term only if Tenant has fully, faithfully, and
punctually performed all of Tenant's obligations hereunder, including the
payment of all rent (other than the Abated Rent) and all other monetary
obligations and the surrender of the Property in the physical condition required
by this Lease. Tenant acknowledges that its right to receive credit for the
Abated Rent is absolutely conditioned upon Tenant's full, faithful and punctual
performance of its obligations under this Lease. If Tenant defaults and does not
cure within any applicable grace period, the Abated Rent shall immediately
become due and payable in full and this Lease shall be enforced as if there were
no such rent abatement or other rent concession. In such case Abated Rent shall
be calculated based on the full initial rent payable under this Lease.
 
 Section 10.05. Cumulative Remedies. Landlord's exercise of any right or remedy
shall not prevent it from exercising any other right or remedy.
 
ARTICLE ELEVEN: PROTECTION OF LENDERS
 
Section 11.01. Subordination. Landlord shall have the right to subordinate this
Lease to any ground lease, deed of trust or mortgage encumbering the Property,
any advances made on the security thereof and any renewals, modifications,
consolidations, replacements or extensions thereof, whenever made or recorded.
Tenant shall cooperate with Landlord and any lender, which is acquiring a
security interest in the Property or the Lease. Tenant shall execute such
further documents and assurances as such lender may require, provided that
Tenant's obligations under this Lease shall not be increased in any material way
(the performance of ministerial acts shall not be deemed material), and Tenant
shall not be deprived of its rights under this Lease. Tenant's right to quiet
possession of the Property during the Lease Term shall not be disturbed if
Tenant pays the rent and performs all of Tenant's obligations under this Lease
and is not otherwise in default. If any ground lessor, beneficiary or mortgagee
elects to have this Lease prior to the lien of its ground lease, deed of trust
or mortgage and gives written notice thereof to Tenant, this Lease shall be
deemed prior to such ground lease, deed of trust or mortgage whether this Lease
is dated prior or subsequent to the date of said ground lease, deed of trust or
mortgage or the date of recording thereof.
 
Section 11.02. Attornment. If Landlord's interest in the Property is acquired by
any ground lessor, beneficiary under a deed of trust, mortgagee, or purchaser at
a foreclosure sale, Tenant shall attorn to the transferee of or successor to
Landlord's interest in the Property and recognize such transferee or successor
as Landlord under this Lease. Tenant waives the protection of any statute or
rule of law, which gives or purports to give Tenant any right to terminate this
Lease or surrender possession of the Property upon the transfer of Landlord's
interest.
 
Section 11.03. Signing of Documents. Tenant shall sign and deliver any
instrument or documents necessary or appropriate to evidence any such attornment
or subordination or agreement to do so. If Tenant fails to do so within ten (10)
days after written request, Tenant hereby makes, constitutes and irrevocably
appoints Landlord, or any transferee or successor of Landlord, the
attorney-in-fact of Tenant to execute and deliver any such instrument or
document.
 
Section 11.04. Estoppel Certificates.
 
(a) Upon Landlord's written request, Tenant shall execute, acknowledge and
deliver to Landlord a written statement certifying: (i) that none of the terms
or provisions of this Lease have been changed (or if they have been changed,
stating how they have been changed); (ii) that this Lease has not been canceled
or terminated; (iii) the last date of payment of the Base Rent and other charges
and the time period covered by such payment; (iv) that Landlord is not in
default under this Lease (or, if Landlord is claimed to be in default, stating
why); and (v) such other representations or information with respect to Tenant
or the Lease as Landlord may reasonably request or which any prospective
purchaser or encumbrancer of the Property may require. Tenant shall deliver such
statement to Landlord within ten (10) days after Landlord's request. Landlord
may give any such statement by Tenant to any prospective purchaser or
encumbrancer of the Property. Such purchaser or encumbrancer may rely
conclusively upon such statement as true and correct.
 
(b) If Tenant does not deliver such statement to Landlord within such ten
(10)-day period, Landlord, and any prospective purchaser or encumbrancer, may
conclusively presume and rely upon the following facts: (i) that the terms and
provisions of this Lease have not been changed except as otherwise represented
by Landlord; (ii) that this Lease has not been canceled or terminated except as
otherwise represented by Landlord; (iii) that not more than one month's Base
Rent or other charges have been paid in advance; and (iv) that Landlord is not
in default under the Lease. In such event, Tenant shall be estopped from denying
the truth of such facts.
 
 
 
-14-

 
 
Section 11.05. Tenant’s Financial Condition. Within ten (10) days after written
request from Landlord, Tenant shall deliver to Landlord such financial
statements as Landlord reasonably requires to verify the net worth of Tenant or
any assignee, subtenant, or guarantor of Tenant. In addition, Tenant shall
deliver to any lender designated by Landlord any financial statements required
by such lender to facilitate the financing or refinancing of the Property.
Tenant represents and warrants to Landlord that each such financial statement is
a true and accurate statement as of the date of such statement. All financial
statements shall be confidential and shall be used only for the purposes set
forth in this Lease.
 
ARTICLE TWELVE: LEGAL COSTS
 
Section 12.01. Legal Proceedings. If Tenant or Landlord shall be in breach or
default under this Lease, such party (the "Defaulting Party") shall reimburse
the other party (the "Nondefaulting Party") upon demand for any costs or
expenses that the Nondefaulting Party incurs in connection with any breach or
default of the Defaulting Party under this Lease, whether or not suit is
commenced or judgment entered. Such costs shall include legal fees and costs
incurred for the negotiation of a settlement, enforcement of rights or
otherwise. Furthermore, if any action for breach of or to enforce the provisions
of this Lease is commenced, the court in such action shall award to the party in
whose favor a judgment is entered, a reasonable sum as attorneys' fees and
costs. The losing party in such action shall pay such attorneys' fees and costs.
Tenant shall also indemnify Landlord against and hold Landlord harmless from all
costs, expenses, demands and liability Landlord may incur if Landlord becomes or
is made a party to any claim or action (a) instituted by Tenant against any
third party, or by any third party against Tenant, or by or against any person
holding any interest under or using the Property by license of or agreement with
Tenant; (b) for foreclosure of any lien for labor or material furnished to or
for Tenant or such other person; (c) otherwise arising out of or resulting from
any act or transaction of Tenant or such other person; or (d) necessary to
protect Landlord's interest under this Lease in a bankruptcy proceeding, or
other proceeding under Title 11 of the United States Code, as amended. Tenant
shall defend Landlord against any such claim or action at Tenant's expense with
counsel reasonably acceptable to Landlord or, at Landlord's election, Tenant
shall reimburse Landlord for any legal fees or costs Landlord incurs in any such
claim or action.
 
Section 12.02. Landlord's Consent. Tenant shall pay Landlord's reasonable
attorneys' fees incurred in connection with Tenant's request for Landlord's
consent under Article Nine (Assignment and Subletting), or in connection with
any other act which Tenant proposes to do and which requires Landlord's consent.
Tenant shall also pay Landlord’s attorneys’ fees incurred in connection with any
other request or act by Tenant.
 
ARTICLE THIRTEEN: MISCELLANEOUS PROVISIONS
 
Section 13.01. Non-Discrimination. Tenant promises, and it is a condition to the
continuance of this Lease, that there will be no discrimination against, or
segregation of, any person or group of persons on the basis of race, color, sex,
creed, national origin or ancestry in the leasing, subleasing, transferring,
occupancy, tenure or use of the Property or any portion thereof.
 
Section 13.02. Landlord's Liability; Certain Duties.
 
(a) As used in this Lease, the term "Landlord" means only the current owner or
owners of the fee title to the Property or Project or the leasehold estate under
a ground lease of the Property or Project at the time in question. Each Landlord
is obligated to perform the obligations of Landlord under this Lease only during
the time such Landlord owns such interest or title. Any Landlord who transfers
its title or interest is relieved of all liability with respect to the
obligations of Landlord under this Lease to be performed on or after the date of
transfer. However, each Landlord shall deliver to its transferee all funds that
Tenant previously paid if such funds have not yet been applied under the terms
of this Lease.
 
(b) Tenant shall give written notice of any failure by Landlord to perform any
of its obligations under this Lease to Landlord and to any ground lessor,
mortgagee or beneficiary under any deed of trust encumbering the Property whose
name and address have been furnished to Tenant in writing. Landlord shall not be
in default under this Lease unless Landlord (or such ground lessor, mortgagee or
beneficiary) fails to cure such non-performance within thirty (30) days after
receipt of Tenant's notice. However, if such non-performance reasonably requires
more than thirty (30) days to cure, Landlord shall not be in default if such
cure is commenced within such thirty (30)-day period and thereafter diligently
pursued to completion.
 
 
-15-

 
 

(c) Notwithstanding any term or provision herein to the contrary, the liability
of Landlord for the performance of its duties and obligations under this Lease
is limited to Landlord's interest in the Property and the Project, and neither
the Landlord nor its partners, shareholders, officers or other principals shall
have any personal liability under this Lease.
 
Section 13.03. Severability. A determination by a court of competent
jurisdiction that any provision of this Lease or any part thereof is illegal or
unenforceable shall not cancel or invalidate the remainder of such provision or
this Lease, which shall remain in full force and effect.
 
Section 13.04. Interpretation. The captions of the Articles or Sections of this
Lease are to assist the parties in reading this Lease and are not a part of the
terms or provisions of this Lease. Whenever required by the context of this
Lease, the singular shall include the plural and the plural shall include the
singular. The masculine, feminine and neuter genders shall each include the
other. In any provision relating to the conduct, acts or omissions of Tenant,
the term "Tenant" shall include Tenant’s agents' employees, contractors,
invitees, successors or others using the Property with Tenant's expressed or
implied permission.
 
Section 13.05. Incorporation of Prior Agreements; Modifications. This Lease is
the only agreement between the parties pertaining to the lease of the Property
and no other agreements are effective. All amendments to this Lease shall be in
writing and signed by all parties. Any other attempted amendment shall be void.
 
Section 13.06. Notices. All notices required or permitted under this Lease shall
be in writing and shall be personally delivered or sent by certified mail,
return receipt requested, postage prepaid, or delivered by reputable overnight
courier. Notices to Tenant shall be delivered to the address specified in
Section 1.03 above. Notices to Landlord shall be delivered to the address
specified in Section 1.02 above. All notices shall be effective upon delivery,
or attempted delivery if the proper notice address is not valid, or if delivery
is refused. Either party may change its notice address upon written notice to
the other party.
 
Section 13.07. Waivers. All waivers must be in writing and signed by the waiving
party. Landlord's failure to enforce any provision of this Lease or its
acceptance of rent shall not be a waiver and shall not prevent Landlord from
enforcing that provision or any other provision of this Lease in the future. No
statement on a payment check from Tenant or in a letter accompanying a payment
check shall be binding on Landlord. Landlord may, with or without notice to
Tenant, negotiate such check without being bound to the conditions of such
statement.
 

Section 13.08.    No Recordation.  Tenant shall not record this Lease or any
memorandum thereof.
 
Section 13.09. Binding Effect; Choice of Law. This Lease binds any party who
legally acquires any rights or interest in this Lease from Landlord or Tenant.
However, Landlord shall have no obligation to Tenant's successor unless the
rights of interests of Tenant's successor are acquired in accordance with the
terms of this Lease. The laws of the state in which the Property is located
shall govern this Lease.
 
Section 13.10. Corporate Authority; Partnership Authority. If Tenant is a
corporation or limited liability company, each person signing this Lease on
behalf of Tenant represents and warrants that he has full authority to do so and
that this Lease binds the corporation. Within thirty (30) days after this Lease
is signed, Tenant shall deliver to Landlord a certified copy of a resolution of
Tenant's Board of Directors authorizing the execution of this Lease or other
evidence of such authority reasonably acceptable to Landlord. If Tenant is a
partnership, each person or entity signing this Lease for Tenant represents and
warrants that he or it is a general partner of the partnership, that he or it
has full authority to sign for the partnership and that this Lease binds the
partnership and all general partners of the partnership. Tenant shall give
written notice to Landlord of any general partner's withdrawal or addition.
Within thirty (30) days after this Lease is signed, Tenant shall deliver to
Landlord a copy of Tenant's recorded statement of partnership or certificate of
limited partnership.
 
Section 13.11. Joint and Several Liability. All parties signing this Lease as
Tenant shall be jointly and severally liable for all obligations of Tenant.
 
 
-16-

 
 
 
Section 13.12. Force Majeure. If Landlord cannot perform any of its obligations
due to events beyond Landlord’s control, the time provided for performing such
obligations shall be extended by a period of time equal to the duration of such
events. Events beyond Landlord's control include, but are not limited to, acts
of God, war, civil commotion, labor disputes, strikes, fire, flood or other
casualty, shortages of labor or material, government regulation or restriction
and weather conditions.
 
Section 13.13. Execution of Lease. This Lease may be executed in counterparts
and, when all counterpart documents are executed, the counterparts shall
constitute a single binding instrument. Landlord's delivery of this Lease to
Tenant shall not be deemed to be an offer to lease and shall not be binding upon
either party until executed and delivered by both parties.
 
Section 13.14. Survival. All representations and warranties of Landlord and
Tenant shall survive the termination of this Lease.
 

Section 13.15. VENUE. Tenant acknowledges and agrees that this Lease shall be
construed and enforced in accordance with the law of the State of Arizona.
Tenant consents and submits to the jurisdiction of the state court located in
Maricopa County, Arizona, and any action or suit concerning this Lease or
related matters shall only be brought by the parties in state court exclusively
with appropriate subject matter jurisdiction sitting in Maricopa County,
Arizona. The parties hereby waive any of their rights to remove any court action
to Federal court. Tenant acknowledges and agrees that Tenant shall not raise in
connection with any dispute arising hereunder, and hereby waive, any defenses
based upon venue, inconvenience of forum or lack of personal jurisdiction in any
action or suit brought in accordance with the foregoing.
 

Section 13.16. WAIVER OF RIGHT TO JURY TRIAL. TENANT WAIVES THEIR RESPECTIVE
RIGHT TO A TRIAL BY JURY OF ANY CONTRACT OR TORT CLAIM, COUNTERCLAIM,
CROSS-COMPLAINT OR CAUSE OF ACTION IN ANY ACTION, PROCEEDING OR HEARING BROUGHT
BY EITHER LANDLORD OR TENANT AGAINST THE OTHER ON ANY MATTER ARISING OUT OF OR
IN ANY WAY CONNECTED TO THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT OR
TENANT'S USE OR OCCUPANCY OF THE PROPERTY, INCLUDING ANY CLAIM OF INJURY OR
DAMAGE OR THE ENFORCEMENT OF ANY REMEDY UNDER ANY CURRENT OR FUTURE LAW,
STATUTE, REGULATION, CODE OR ORDINANCE.
 

ARTICLE FOURTEEN: BROKERS
 

Section 14.01. Broker’s Fee. When this Lease is signed by and delivered to both
Landlord and Tenant, Landlord shall pay a real estate commission to Landlord’s
Broker named in Section 1.08 above, if any, as provided in the written agreement
between Landlord and Landlord’s Broker. If a Tenant’s Broker is named in Section
1.08 above, Landlord’s Broker shall pay an appropriate portion of its commission
to Tenant’s Broker if so provided in any agreement between Landlord’s Broker and
Tenant’s Broker. Nothing contained in this Lease shall impose any obligation on
Landlord to pay a commission or fee to any party other than Landlord’s Broker.
 
Section 14.02. Agency Disclosure; No Other Brokers. Landlord and Tenant each
warrant that they have dealt with no other real estate broker(s) in connection
with this transaction except: Commercial Properties, who represents Landlord and
Lee & Associates who represents Tenant.
 
In the event that Commercial Properties represents both Landlord and Tenant,
Landlord and Tenant hereby confirm that they were timely advised of the dual
representation and that they consent to the same, and that they do not expect
said broker to disclose to either of them the confidential information of the
other party.
 
ARTICLE FIFTEEN: COMPLIANCE
 

The parties hereto agree to comply with all applicable federal, state and local
laws, regulations, codes, ordinances and administrative orders having
jurisdiction over the parties, property or the subject matter of this Agreement,
including, but not limited to, the 1964 Civil Rights Act and all amendments
thereto, the Foreign Investment In Real Property Tax Act, the Comprehensive
Environmental Response Compensation and Liability Act, and The Americans With
Disabilities Act.
 
 
 
ADDITIONAL PROVISIONS ARE SET FORTH IN RIDER NO. 1 ATTACHED HERETO.
 
 
 
 
 
 
[SIGNATURES ON FOLLOWING PAGE]
 
 
 
 
 
 
-17-

 
 
 
 
 


 
 
Landlord and Tenant have signed this Lease at the place and on the dates
specified adjacent to their signatures below and have initialed all Riders which
are attached to or incorporated by reference in this Lease.
 
 
 
"LANDLORD":
 
 
 
 Signed on June 4, 2019
 
JM SKY HARBOR PROPERTIES LLC, an  
Arizona limited liability company  
 
By: /s/ Joyce Monkarsh

Joyce Monkarsh,

Authorized Representative
 
 
 
 
 
 
 
 
 "TENANT":
 
 
 
 Signed on May 30, 2019 

 
Wrap Technologies, Inc., a Delaware
corporation    
 
By: /s/ David Norris

Printed Name: David Norris  
Its: CEO

 
 
 
 
 
 

      
 
IN ANY REAL ESTATE TRANSACTION, IT IS RECOMMENDED THAT YOU CONSULT WITH A
PROFESSIONAL, SUCH AS A CIVIL ENGINEER, INDUSTRIAL HYGIENIST OR OTHER PERSON
WITH EXPERIENCE IN EVALUATING THE CONDITION OF THE PROPERTY, INCLUDING THE
POSSIBLE PRESENCE OF ASBESTOS, HAZARDOUS MATERIALS AND UNDERGROUND STORAGE
TANKS.
 
 
 
-18-

 
 
RIDER N0. 1
 
THIS RIDER NO. 1 ("Rider No. 1") is dated for reference purposes as of May 10,
2019, and is made by and between JM SKY HARBOR PROPERTIES LLC, an Arizona
limited liability company ("Landlord") and Wrap Technologies, Inc., a Delaware
corporation ("Tenant") to be a part of that certain Industrial Real Estate Lease
(Multi-Tenant Form) of even date herewith between Landlord and Tenant (the
"Lease") concerning Property more commonly known as 1817 W. 4th Street, Tempe,
AZ ( the "Property"). Landlord and Tenant agree that the Lease is hereby
modified and supplemented as follows:
 
1.            
Section 1.12(a) (Base Rent) of the Lease shall be amended by adding the
following:
 
“The Base Rent during the Term shall be as follows:
 
Months:                                                                                          

Monthly Amount:
June 1, 2019 – July 31, 2019 

$ 0.00 per month NNN
August 1, 2019 – May 31, 2020
$7,654.00 per month NNN
June 1, 2020 – May 31, 2021
$7,884.00 per month NNN
June 1, 2021 – May 31, 2022
$8,120.00 per month NNN
June 1, 2022 – July 31, 2022
$8,364.00 per month NNN
 
In addition to Base Rent and other charges payable under the terms of this
Lease, Tenant shall pay Landlord the amount of any transaction privilege tax,
rent tax, sales tax, gross proceeds tax, use tax, occupancy tax or like tax
(excluding income taxes) levied, assessed or imposed by any federal, state,
county or municipal governmental authority, or any subdivision thereof, upon or
measured by any rent or other charge payable under this Lease.”
 
2. Property Condition: The Property is being leased in broom clean “As-Is”
condition with all systems in good working condition as of the date Tenant takes
possession of the Property or the Commencement Date in Section 1.05, whichever
is the earliest to occur.
 
If any improvements or other work is required by any local, state or federal
agencies for Tenant’s occupancy and/or use of the Property, Tenant shall be
solely responsible for the cost of said improvements and work.
 
3.            
Rules and Regulations:
 
a) 
Parking or storage of vehicles overnight is prohibited, except temporary
(including overnight and weekend) parking of delivery trucks and trailers at the
dock and grade level door positions of the Property. In no event may Tenant park
trucks or trailers behind any other tenants leased property in the Project, or
any other areas not specifically designated for truck and trailer parking.
b) 
Absolutely no parking at any time in any areas designated as "No Parking" or
"Fire Lane" or in any truck dock or ramp position not a part of the Property.
c) 
Absolutely no parking of trailers, boats or any other vehicles or equipment.
d) 
Absolutely no maintenance is to be performed on any trucks, automobiles,
trailers or other equipment other than tire changes and safety checks.
e) 
Unusual expenses created by the washing of vehicles will result in special
assessment to Tenant for water and/or physical repair of the Property.
f) 
Absolutely no outside storage is allowed, including but not limited to pallets,
equipment, work in progress, or raw materials.
g) 
Tenant shall not do or permit anything to be done which is a nuisance or
interferes with any other tenant in the Project.
h) 
No pets or livestock are allowed in or about the Property or Project.
 
4.            
Mechanic's Lien: Should any mechanics or other lien be filed against the
Property or any part thereof by reason of Tenant's acts or omissions or because
of a claim against Tenant, Tenant shall cause the same to be canceled and
discharged of record by bond or otherwise with ten (10) days of Tenant's receipt
of notice by Landlord.
 
5.            
Financial Strength: Tenant and its officers covenant and warrant that as of the
Commencement Date of the Lease, Tenant has the financial strength and assets to
meet all of its obligations under the terms and conditions of the Lease. Tenant
and its officers also covenants and warrants, at the time of Lease signature,
that neither Tenant or any Tenant affiliate are: 1) in default under any terms
and conditions of any other lease for real property, 2) in default for any
monetary obligation, 3) in foreclosure on any real property, or 4) under the
protection of any bankruptcy codes.
 
 
-19-

 
6.            
Binding Force: Submission of this Rider No. 1 is not an offer to lease or amend
the Lease. This Rider No. 1 shall become binding upon Landlord and Tenant only
when this Rider No. 1 is fully executed and delivered by Landlord. In the event
Landlord does not execute and deliver this Rider No. 1, then this Rider No. 1
shall be void and of no force or effect.
 
7.            
Ratification of Lease: The terms of the Lease are amended to reflect the changes
set forth above. In all other respects the terms of the Lease shall be in full
force and effect. In the event of any conflict between this Rider No. 1 and the
Lease, the terms of this Rider No. 1 shall be deemed controlling.
 
8.            
Capitalized Terms: Except as otherwise expressly provided herein, the
capitalized terms and phrases in this Rider No. 1 shall have the same meanings
as are given such terms in the Lease.
 
9.            
Authority: If Tenant is a corporation, limited liability company, trust or
general or limited partnership, each individual executing this Rider No. 1 on
behalf of such entity represents and warrants that he or she is duly authorized
to execute and deliver this Rider No. 1 on behalf of said entity.
 
 
LANDLORD:
 
 
TENANT:
 
JM SKY HARBOR PROPERTIES LLC, an Arizona limited liability company

 
 
Wrap Technologies, Inc., a Delaware corporation
 
By /s/ Joyce Monkarsh
 
Joyce Monkarsh,
Authorized Representative
 
 
By:  /s/ David Norris

 
Printed Name: David Norris

Its: CEO


 
 
 
 
 
-20-

 
 
Option to Extend Term Lease Rider
 
This Rider is attached to and made part of that certain Lease (the “Lease”)
dated May 10, 2019 between, JM SKY HARBOR PROPERTIES LLC, an Arizona limited
liability company (“Landlord”) and Wrap Technologies, Inc., a Delaware
corporation (“Tenant”), covering the Property commonly known as 1817 W. 4th
Street, Tempe, AZ (the “Property”). The terms used herein shall have the same
definitions as set forth in the Lease. The provisions of this Rider shall
supersede any inconsistent or conflicting provisions of the Lease.
 
A.            
Option(s) to Extend Term.
 
1.           Grant of Option.
 
Landlord hereby grants to Tenant one (1) option(s) (the “Option”) to extend the
Lease Term for additional term(s) of three (3) years (the “Extension”), on the
same terms and conditions as set forth in the Lease, but at an increased rent as
set forth below. Each Option shall be exercised only by written notice delivered
to Landlord at least one hundred eighty (180) days before the expiration of the
Lease Term. If Tenant fails to deliver Landlord written notice of exercise of an
Option within the prescribed time period, such Option shall lapse, and there
shall be no further right to extend the Lease Term. The Option shall be
exercisable by Tenant on the expressconditions that (a) at the time of the
exercise, and at all time prior to the commencement of such Extension, Tenant
shall not be in default under any of the provisions of the Lease and (b) Tenant
has not been ten (10) or more days late in the payment of rent more than a total
of three (3) times during the Lease Term.
 
2.           Personal Options.
 
The Option is personal to the Tenant named in Section 1.03 of the Lease or any
Tenant’s Affiliate described in Section 9.02 of the Lease. If Tenant subleases
any portion of the Property or assigns or otherwise transfers any interest under
the Lease to any entity other than a Tenant Affiliate prior to the exercise of
an Option (whether with or without Landlord’s consent), such Option shall lapse.
If Tenant subleases any portion of the Property or assigns or otherwise
transfers any interest of Tenant under the Lease to any entity other than a
Tenant Affiliate after the exercise of an Option but prior to the commencement
of the respective Extension (whether with or without Landlord’s consent), such
Option shall lapse and the Lease Term shall expire as if such Option were not
exercised. If Tenant subleases any portion of the Property or assigns or
otherwise transfers any interest of Tenant under the Lease in accordance with
Article 9 of the Lease after the exercise of an Option and after the
commencement of the Extension related to such Option, then the term of the Lease
shall expire upon the expiration of the Extension during which such sublease or
transfer occurred and only the succeeding Options shall lapse.
 
B.            
Calculation of Rent.
 
The Base Rent during the Extension(s)shall be determined by the following
method:
 
1.            
Fair Rental Value Adjustment as determined below.
 
Rental Adjustment Date(s): The first day of the first (1st) month(s) of the  
one (1) and only Extension(s) of the Lease Term.
 

Fair Rental Value Adjustment.
 
The Base Rent shall be increased on the date(s) specified above (the “Rental
Adjustment Date(s)”) to the “fair rental value” of the Property, determined in
the following manner:
 
(a)            
Not later than one hundred twenty (120) days prior to any applicable Rental
Adjustment Date, Landlord and Tenant shall meet in an effort to negotiate, in
good faith, the fair rental value of the Property as of such Rental Adjustment
Date. If Landlord and Tenant have not agreed upon the fair rental value of the
Property at lease ninety (90) days prior to the applicable Rental Adjustment
Date, the fair rental value shall be determined by appraisal, by one or more
brokers (herein called “Broker(s)”), as provided in Section B.1(b), below. Such
broker(s) shall have at least five (5) years’ experience in the sales and
leasing of commercial/industrial real property in the area in which the Property
is located and shall be members of professional organizations such as the
Society of Industrial and Office Realtors or equivalent.
 
 
 
-21-

 
 
 
(b)            
If Landlord and Tenant are not able to agree upon the fair rental value of the
Property within the prescribed time period, then Landlord and Tenant shall
attempt to agree in good faith upon a single Broker not later than seventy-five
(75) days prior to the applicable Rental Adjustment Date. If Landlord and Tenant
are unable to agree upon a single Broker within such time period, then Landlord
and Tenant shall each appoint one Broker not later than sixty-five (65) days
prior to the applicable Rental Adjustment Date. Within ten (10) days thereafter,
the two (2) appointed Brokers shall appoint a third (3rd) Broker. If either
Landlord or Tenant fails to appoint its Broker within the prescribed time
period, the single Broker appointed shall determine the fair rental value of the
Property. If both parties fail to appoint Brokers within the prescribed time
periods, then the first Broker thereafter selected by a party shall determine
the fair rental value of the Property. Each party shall bear the cost of its own
Broker and the parties shall share equally the cost of the single or third
Broker, if applicable.
 

(c)            
For the purposes of such appraisal, the term “fair market value” shall mean the
price that a ready and willing tenant would pay, as of the applicable Rental
Adjustment Date, as monthly rent to a ready and willing landlord of property
comparable to the Property if such property were exposed for lease on the open
market for a reasonable period of time and taking into account all of the
purposes for which such property may be used. If a single Broker is chosen, then
such Broker shall determine the fair rental value of the Property. Otherwise,
the fair rental value of the Property shall be the arithmetic average of the two
(2) of the three (3) appraisals which are closest in amount, and the third
appraisal shall be disregarded. In no event, however, shall the Base Rent be
reduced by reason of such computation. The fair rental value of the Property
shall also include annual rental escalations in accordance with prevailing
market customs and practices for properties comparable to the Property. Landlord
and Tenant shall instruct the Broker(s) to complete the determination of the
fair rental value not later than thirty (30) days prior to the applicable Rental
Adjustment Date. If the fair rental value is not determined prior to the
applicable Rental Adjustment Date, then Tenant shall continue to pay to Landlord
the Base Rent applicable to the Property immediately prior to such Extension,
until the fair rental value is determined. When the fair rental value of the
Property is determined, Landlord shall delivernotice thereof to Tenant, and
Tenant shall pay to Landlord, within ten (10) days after receipt of such notice,
the difference between the Base Rent actually paid by Tenant to Landlord and the
new Base Rent determined hereunder. In no event shall the monthly base rent
during the option period be less than the monthly base rent for the immediate
preceding rent paying period.



 
 

 
 
"LANDLORD":
 
 
 
 Signed on June 4, 2019
 
JM SKY HARBOR PROPERTIES LLC, an  
Arizona limited liability company  
 
By: /s/ Joyce Monkarsh

Joyce Monkarsh,

Authorized Representative
 
 
 
 
 
 
 
 
 "TENANT":
 
 
 
 Signed on May 30, 2019 

 
Wrap Technologies, Inc., a Delaware
corporation    
 
By: /s/ David Norris

Printed Name: David Norris  
Its: CEO


 
 
 
 
 


-22-
